Citation Nr: 1402503	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  08-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse and his sister


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for HTN on the basis that new and material evidence had not been submitted to reopen the claim. 

In October 2009, the Veteran, his wife and his sister testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with his claim folder.

In a March 2010 decision, the Board reopened and remanded the Veteran's claim for service connection for HTN. 

In an August 2011 decision, the Board denied service connection for HTN.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Order, the Court vacated the Board's decision pursuant to a Joint Motion. 

In January 2013, the Board remanded the case for further development.


VACATUR

The Board issued a decision in September 2013 that denied service connection for HTN.  In October 2013, the Veteran's representative submitted a Motion to Vacate the September 2013 decision on the basis that prior to that decision, she had submitted to the Board's Litigation Support section a request for a copy of the VA medical examination report on which a June 2013 Supplemental Statement of the Case (SSOC) was based.  Review of the matter shows that the Veteran's representative had submitted the request in September 2013 prior to the Board's decision later that month.

The Board may vacate an appellate decision when a veteran has been denied due process.  See 38 U.S.C.A. § 7104 (West 2007); 38 C.F.R. § 20.904 (2012).  In this case, VA failed to provide the Veteran and his representative with the requested record/records, and an appropriate period for response, prior to the Board's September 2013 Board decision.  Thereby, the Veteran was denied due process of law in the Board's September 2013 decision that denied service connection for HTN.  Id.

Accordingly, the Board vacates it decision of September 2013 regarding the issue of service connection for HTN.  In view of the Board's order vacating its September 2013 decision regarding the issue of service connection for HTN, that matter is being simultaneously remanded to the RO as though the April 2007 Board decision  had never been issued.  

The issue of service connection for HTN is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will advise the veteran when further action is required on his part.  


ORDER

The Board's September 2013 decision denying service connection for HTN is vacated.  


REMAND

In September 2013, the Veteran's representative submitted a request for a copy of the VA examination report ("C&P report") that was referenced in the June 2013 SSOC.  The SSOC referenced the report of an April 2013 VA examination addendum and opinion.  

The April 2013 VA examination report was not provided to the Veteran or his representative.   Accordingly, the claim must be remanded to the RO for corrective action, including providing the Veteran's representative a copy of the requested records, and providing an appropriate period for response.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a copy of the requested report of an April 24, 2013 VA examination for hypertension. 

2.  Provide an appropriate period for a response and provide any additional notification and/or development deemed warranted.  

3.  Thereafter, if the Veteran or his representative provides any additional evidence, then adjudicate the Veteran's claim for service connection in light of all pertinent evidence and legal authority.  

4.  If the benefit sought on appeal is not granted, furnish to the veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them a reasonable opportunity to respond.  
 
Thereafter, if indicated, return the case to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


